Exhibit 10.5

EXECUTION VERSION

SERVICES AND SECONDMENT AGREEMENT

Effective as of January 1, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINED TERMS

     1   

SECTION 1.01

  DEFINED TERMS      1   

SECTION 1.02

  TERMS GENERALLY      1   

ARTICLE II SERVICES

     2   

SECTION 2.01

  HEP SECONDED EMPLOYEES      2   

SECTION 2.02

  PERSONNEL AND SECONDMENT      2   

SECTION 2.03

  TERMINATION OF SECONDMENT      2   

SECTION 2.04

  SUPERVISION      3   

SECTION 2.05

  BENEFIT PLANS      3   

ARTICLE III FINANCIAL ACCOUNTING AND BILLING PRACTICES

     3   

SECTION 3.01

  ACCOUNTING      3   

SECTION 3.02

  COMPENSATION      4   

SECTION 3.03

  BILLING PRACTICES      4   

SECTION 3.04

  RECORDS AND AUDIT RIGHTS      4   

SECTION 3.05

  NOTIFICATION OF SECONDMENT      4   

ARTICLE IV SAFETY AND COMPLIANCE WITH LAWS

     5   

ARTICLE V RELATIONSHIP OF THE PARTIES

     5   

ARTICLE VI LIABILITY STANDARD AND INDEMNIFICATION

     5   

SECTION 6.01

  LIMITATION OF LIABILITY; INDEMNIFICATION      5   

SECTION 6.02

  SURVIVAL      5   

ARTICLE VII INSURANCE

     6   

SECTION 7.01

  INSURANCE      6   

SECTION 7.02

  COST REIMBURSEMENT      6   

SECTION 7.03

  REQUIRED CONTRACTOR COVERAGE      6   

ARTICLE VIII TERM AND TERMINATION

     6   

SECTION 8.01

  TERM      6   

SECTION 8.02

  TERMINATION BY THE PARTNERSHIP GROUP      7   

SECTION 8.03

  TERMINATION BY THE HOLLYFRONTIER PARTIES      7   

SECTION 8.04

  RIGHT OF TERMINATION BY EITHER PARTY      7   

SECTION 8.05

  EFFECT OF TERMINATION      7   

ARTICLE IX NOTICES

     7   

ARTICLE X APPLICABLE LAW

     7   

ARTICLE XI DISPUTES BETWEEN THE PARTIES

     8   

SECTION 11.01

  DISPUTE RESOLUTION      8   

SECTION 11.02

  PERFORMANCE DURING DISPUTES      8   

ARTICLE XII GENERAL PROVISIONS

     8   

SECTION 12.01

  ASSIGNABILITY      8   

SECTION 12.02

  FURTHER ASSURANCES      8   

SECTION 12.03

  COMPLIANCE WITH LAWS      8   

SECTION 12.04

  SEVERABILITY      8   

SECTION 12.05

  WAIVER      8   

 

i



--------------------------------------------------------------------------------

SECTION 12.06

  ENTIRE AGREEMENT      8   

SECTION 12.07

  AMENDMENT      8   

SECTION 12.08

  COUNTERPARTS      9   

SECTION 12.09

  CONSTRUCTION      9   

SECTION 12.10

  HEADINGS      9   

SECTION 12.11

  EXHIBITS      9   

SECTION 12.12

  BINDING EFFECT      9   

SECTION 12.13

  COOPERATION      9   

SECTION 12.14

  NO THIRD PARTY BENEFICIARIES      9   

 

EXHIBITS

Exhibit A

 

–

 

Defined Terms

Exhibit B

 

–

 

Interpretation

Exhibit C

 

–

 

Services

Exhibit D

 

–

 

Accounting Procedures

 

ii



--------------------------------------------------------------------------------

SERVICES AND SECONDMENT AGREEMENT

This SERVICES AND SECONDMENT AGREEMENT (this “Agreement”) is made and entered
into as of the 16th day of October, 2015, to be effective as of January 1, 2015,
by and between HOLLY LOGISTICS SERVICES, L.L.C., a Delaware limited liability
company (“Holly GP”), HOLLY ENERGY PARTNERS – OPERATING, L.P., a Delaware
limited partnership (“Partnership”), CHEYENNE LOGISTICS LLC, a Delaware limited
liability company (“Cheyenne Logistics”), EL DORADO LOGISTICS LLC, a Delaware
limited liability company (“El Dorado Logistics” and, together with Holly GP,
Partnership and Cheyenne Logistics, the “Partnership Group”), HOLLYFRONTIER
PAYROLL SERVICES, INC., a Delaware corporation (“HPS”), FRONTIER REFINING LLC, a
Delaware limited liability company (“Frontier Refining”), and FRONTIER EL DORADO
REFINING LLC, a Delaware limited liability company (“Frontier El Dorado” and,
together with HPS and Frontier Refining, the “HollyFrontier Group”).

W I T N E S S E T H:

WHEREAS, Holly GP, as the general partner of the general partner of Holly Energy
Partners, L.P., a Delaware limited partnership (“HEP”), manages HEP and HEP and
its subsidiaries (together with Holly GP, the “HEP Entities”) own or operate
petroleum product and crude pipelines and terminal, tankage and loading rack
facilities;

WHEREAS, the Partnership Group Members have agreed to provide terminalling,
transportation and storage services to Frontier Refining and Frontier El Dorado
pursuant to a certain Master Throughput Agreement;

WHEREAS, the HollyFrontier Group Members have experience and expertise in the
maintenance and operation of certain terminalling, transportation and storage
assets and the environmental reporting related thereto and can provide or make
available to the Partnership Group, personnel, and other resources necessary to
perform maintenance, operations and management functions with respect to assets
that are owned or leased (in whole or in part) by any Partnership Group Member,
or with respect to which any Partnership Group Member has the right or
obligation to operate and/or maintain; and

WHEREAS, the Partnership Group and the HollyFrontier Group desire that the
HollyFrontier Group provide maintenance, operations and management resources to
the Partnership Group in accordance with the terms and conditions of this
Agreement, and in connection therewith, that the HollyFrontier Group second
certain of their personnel to the Partnership Group.

NOW, THEREFORE, for and in consideration of the foregoing, the covenants and
promises contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the Partnership
Group and the HollyFrontier Group, the Partnership Group and the HollyFrontier
Group hereby agree as follows:

ARTICLE I

Defined Terms

Section 1.01 Defined Terms. Capitalized terms used in this Agreement but not
otherwise defined herein shall have the meanings set forth on Exhibit A.

Section 1.02 Terms Generally. Matters relating to the interpretation of this
Agreement are set forth on Exhibit B.



--------------------------------------------------------------------------------

ARTICLE II

Services

Section 2.01 HEP Seconded Employees. Subject to the terms and conditions of this
Agreement, the HollyFrontier Group agrees to second certain of its employees to
the Partnership Group, and the Partnership Group agrees to accept the secondment
of such employees (the “Secondment”) for the purposes of performing operational,
maintenance and management activities related to the Assets that are described
on Exhibit C and such other services related to the Assets as the Parties may
agree upon in writing from time to time (collectively, the “Services”). Each
such employee who the HollyFrontier Group seconds to the Partnership Group
shall, during the period (and only during the period) that such employee is
providing Services to the Partnership Group under this Agreement (the “Period of
Secondment”), be referred to individually herein as an “HEP Seconded Employee”
and, collectively, as the “HEP Seconded Employees.” For the avoidance of doubt,
the Parties acknowledge that the HEP Seconded Employees will, during the Period
of Secondment, be called upon to perform Services for both the applicable
Partnership Group Members and the applicable HollyFrontier Group Members, and
the Parties intend that such HEP Seconded Employees shall only be seconded to
the Partnership Group during those times the HEP Seconded Employees are
performing services for the Partnership Group hereunder.

Section 2.02 Personnel and Secondment.

(a) The HollyFrontier Group will provide, or cause to be provided, to the
Partnership Group such suitably qualified and experienced HEP Seconded Employees
and such other Persons (including consultants and professionals, and service or
other organizations) as the HollyFrontier Group is reasonably able to make
available to the Partnership Group. The Partnership Group will have the right to
approve such HEP Seconded Employees and such other Persons. The HollyFrontier
Group does not warrant that the HEP Seconded Employees will permit the
Partnership Group to achieve any specific results. Subject to the HollyFrontier
Group’s right to be reimbursed for such expenses in accordance with the
Accounting Procedures, each HollyFrontier Group Member shall pay all expenses
incurred by it in connection with the retention of the HEP Seconded Employees
and such other Persons, including, but not limited to, the HEP Seconded Employee
Expenses, as defined in Exhibit D. Any such HEP Seconded Employees and other
Persons retained by any HollyFrontier Group Member may include employees covered
by a collective bargaining agreement, in which case the Secondment will be
subject to the terms and conditions of any such agreement. The HollyFrontier
Group shall have the sole and exclusive right to negotiate the terms and
conditions of any labor or other agreements with the unions to which such
employees belong.

(b) The HEP Seconded Employees will remain at all times employees of the
applicable HollyFrontier Group Member, but, will, at all times during the Period
of Secondment, work under the direct management, supervision, direction and
control of the applicable Partnership Group Member. HEP Seconded Employees shall
have no authority or apparent authority to act on behalf of the HollyFrontier
Group during the Period of Secondment.

Section 2.03 Termination of Secondment. The applicable HollyFrontier Group
Members retain the right to terminate the Secondment of any HEP Seconded
Employee for any reason at any time or to hire, discipline or discharge the HEP
Seconded Employees with respect to their employment with the HollyFrontier
Group. The applicable Partnership Group Member will have the right to terminate
the secondment to it of any HEP Seconded Employee for any reason at any time,
upon prior written notice to the HollyFrontier Group, but at no time will the
Partnership Group have the right to terminate any HEP Seconded Employee’s
employment by the HollyFrontier Group. Upon the termination of the Secondment of
any HEP Seconded Employee, such HEP Seconded Employee will cease performing
Services for the Partnership Group and will no longer be subject to the
direction by the Partnership Group of the HEP Seconded Employee’s day-to-day
activities.

 

2



--------------------------------------------------------------------------------

Section 2.04 Supervision.

(a) During the Period of Secondment, the Partnership Group shall be ultimately
and fully responsible for the daily work assignments of the HEP Seconded
Employees during those times that the HEP Seconded Employees are performing
services for the Partnership Group hereunder, including supervision of their
day-to-day work activities and performance consistent with the job functions
associated with the Services. In the course and scope of performing any HEP
Seconded Employee’s job functions for the Partnership Group, the HEP Seconded
Employee, will report into the Partnership Group’s management structure, and
will be under the direct management, supervision, direction and control of the
applicable Partnership Group Member with respect to such HEP Seconded Employee’s
day-to-day activities.

(b) Those active employees whose titles reflect that they serve as supervisors
or managers and who are called upon to oversee the work of HEP Seconded
Employees related to the Assets or to provide management support on behalf of
the Partnership Group are designated by the Partnership Group as supervisors to
act on the behalf of the Partnership Group in supervising the HEP Seconded
Employees pursuant to Section 2.04(a) above. Any HEP Seconded Employee so
designated will be acting on the behalf of the Partnership Group when
supervising the work of the HEP Seconded Employees or when they are otherwise
providing management or executive support on behalf of the Partnership Group.

(c) Holly GP shall at all times be ultimately and fully responsible for the
daily work assignments of persons employed by Frontier El Dorado and Frontier
Refining (and HPS as agent for Frontier El Dorado and Frontier Refining under
Section 3504 of the Internal Revenue Code) dedicated to performing services on
behalf of the HEP Entities, including supervision of their day-to-day work
activities and performance. In the course and scope of performing any HEP
Seconded Employee’s job functions for the HEP Entities, the HEP Seconded
Employee will be integrated into the organization of the HEP Entities, will
report into the HEP Entities’ management structure, and will be under the direct
management, supervision, direction and control of the applicable HEP Entity with
respect to such HEP Employee’s day-to-day activities. The positions in the HEP
Entities to be filled by HEP Seconded Employees are set forth on Exhibit E-1 and
Exhibit E-2.

Section 2.05 Benefit Plans. The Partnership Group shall not be a participating
employer in any benefit plan of any HollyFrontier Group Member. The
HollyFrontier Group shall remain solely responsible for all obligations and
liabilities arising with respect to any benefit plans relating to any HEP
Seconded Employees and the Partnership Group shall not assume any benefit plan
or have any obligations or liabilities arising thereunder, in each case except
for costs properly chargeable to the Partnership Group.

ARTICLE III

Financial Accounting and Billing Practices

Section 3.01 Accounting. Each HollyFrontier Group Member shall keep a full and
complete account of all costs and expenses incurred by it with respect to the
HEP Seconded Employees in connection with the performance and provision of the
Services hereunder in the manner set forth on Exhibit D hereto (the “Accounting
Procedures”).

 

3



--------------------------------------------------------------------------------

Section 3.02 Compensation. Each HollyFrontier Group Member shall be fully
reimbursed by the applicable Partnership Group Member for all necessary and
reasonable costs and expenses incurred by such HollyFrontier Group Member with
respect to the HEP Seconded Employees in connection with the provision of the
Services to the Partnership Group at the rates and in the manner set forth in
the Accounting Procedures. It is understood that the Partnership Group shall be
liable for HEP Seconded Employee Expenses to the extent, and only to the extent,
they are attributable to the Period of Secondment.

Section 3.03 Billing Practices. The Partnership Group shall pay, and the
HollyFrontier Group shall receive, as full and complete compensation with
respect to the HEP Seconded Employees in connection with the performance of the
Services hereunder, the sum of the amounts becoming due as described in the
Accounting Procedures. For each calendar month during the Period of Secondment,
payment by the applicable Partnership Group Member shall be made no later than
the tenth Business Day of the immediately following calendar month. As long as
the HollyFrontier Group Members are Affiliates of the Partnership Group Members,
the HollyFrontier Group and the Partnership Group may settle the Partnership
Group’s financial obligations to the HollyFrontier Group through the
HollyFrontier Group’s normal intercompany settlement processes.

Section 3.04 Records and Audit Rights. The HollyFrontier Group shall maintain a
true and correct set of records pertaining to the HEP Seconded Employees and all
activities relating to the performance of the HollyFrontier Group hereunder and
all transactions related thereto. The HollyFrontier Group further agrees to
retain all such records for a period of time not less than two (2) years
following the end of the calendar year in which the applicable Services were
performed. The Partnership Group, or its authorized representative or
representatives, shall have the right during any HollyFrontier Group Member’s
normal business hours to audit, copy and inspect, at the Partnership Group
Member’s sole cost and expense, any and all records of such HollyFrontier Group
Member relating to its performance of its obligations hereunder (but not any
other books and records of such HollyFrontier Group Member). Audits shall not be
commenced more than once by the Partnership Group during each calendar year and
shall be completed within a reasonable time frame not to exceed ten (10) days.
The Partnership Group may request information from the HollyFrontier Group’s
books and records relating to the HollyFrontier Group’s obligations hereunder
from time to time and such requests shall not constitute an audit for that
calendar year. The Partnership Group shall have two (2) years after the end of a
calendar year during which to conduct an audit of any HollyFrontier Group
Member’s books and records for such calendar year, and any Claim arising out of
or based in whole or in part on the information produced or obtained by the
performance of any such audit must be made, if at all, within such two (2) year
period or shall be deemed waived.

Section 3.05 Notification of Secondment. At least annually, Holly GP shall
notify the HEP Seconded Employees of their respective duties and obligations as
HEP Seconded Employees, including but not limited to, (i) when working on assets
of the HEP Entities, HEP Seconded Employees should only take direction from HEP
employees or HEP Seconded Employees; (ii) questions regarding operations, tasks
and similar matters while working on assets of the HEP Entities should only be
directed to HEP employees or HEP Seconded Employees; (iii) decisions regarding
flows into a tank should only be made while performing services for the HEP
Entities; (iv) documentation required at the time working on assets of the HEP
Entities should be prepared in the name of the applicable HEP Entity;
(v) performance evaluation for the HEP Seconded Employees will be completed in
part by the HEP Entities and in part by the HollyFrontier Group.

 

4



--------------------------------------------------------------------------------

ARTICLE IV

Safety and Compliance with Laws

The Parties will abide by, at a minimum, the safety requirements promulgated by
the Parties from time to time with respect to the HEP Seconded Employees, the
Services and the Assets and in compliance with Applicable Laws and any
applicable collective bargaining agreement. Without limiting the foregoing, the
parties agree that the Partnership Group and the HollyFrontier Group jointly
shall develop, adopt, and enforce a written workplace and accident plan and
injury reduction program that satisfies the requirements of Applicable Law and
Prudent Industry Practice and post the workplace accident and injury reduction
plan at each work site at which the HEP Seconded Employees perform work. The
Partnership Group shall be responsible, during any Period of Secondment, for
ensuring that all applicable federal, state and local laws prohibiting
harassment, discrimination or retaliation in the workplace are adhered to and
followed with respect to any HEP Seconded Employee. The Parties agree to
disclose, and cooperate in the investigation of, any complaint of harassment,
discrimination or retaliation made to either Party by an HEP Seconded Employee
in connection with any Secondment.

ARTICLE V

Relationship of the Parties

This Agreement shall not in any manner limit the Parties in carrying on their
respective separate businesses or operations or impose upon any Party a
fiduciary duty vis-à-vis the other Party. Nothing in this Agreement and no
actions taken by the HollyFrontier Group or the Partnership Group shall
constitute a partnership, joint venture, association or other co-operative
entity among the HollyFrontier Group and the Partnership Group. No Party shall
have the right or authority to negotiate, conclude or execute any contract or
legal document with any third person in the name of other Party; to assume,
create, or incur any liability of any kind, express or implied, against or in
the name of any of the other Party; or to otherwise act as the representative of
the other Party, unless expressly authorized in writing by the other Party.

ARTICLE VI

Liability Standard and Indemnification

Section 6.01 Limitation of Liability; Indemnification. The Parties acknowledge
and agree that the provisions relating to Force Majeure, indemnity and
limitation of liability set forth in the Omnibus Agreement shall apply and be in
full force and effect with respect to this Agreement. Notwithstanding anything
in this Agreement or the Omnibus Agreement to the contrary and solely for the
purpose of determining which of the HollyFrontier Group Members or Partnership
Group Members shall be liable in a particular circumstance, neither a
HollyFrontier Group Member nor a Partnership Group Member shall be liable to
another Party for any loss, damage, injury, judgment, claim, cost, expense or
other liability suffered or incurred (collectively, “Damages”) by such Party
except to the extent provided for in the Omnibus Agreement and to the extent
that the HollyFrontier Group Member or Partnership Group Member causes such
Damages or owns or operates the assets or other property in question responsible
for causing such Damages. In no event shall any HollyFrontier Group Member have
any liability to another HollyFrontier Group Member, or shall any Partnership
Group Member have any liability to another Partnership Group Member, for
Damages, regardless of how caused or under any theory of recovery.

Section 6.02 Survival. The provisions of this Article VI shall survive the
termination of this Agreement.

 

5



--------------------------------------------------------------------------------

ARTICLE VII

Insurance

Section 7.01 Insurance.

(a) The HollyFrontier Group shall at all times during the term of this Agreement
procure and maintain workers’ compensation insurance or similar insurance,
including all such insurance as may be required by all Applicable Laws. The
HollyFrontier Group shall at all times during the term of this Agreement cause
each Partnership Group Member and their respective subsidiaries to be an
additional named insured on such workers’ compensation or similar insurance
policies; provided that the Partnership Group shall be considered an employer
solely for the purposes of its status as a dual, joint- or co-employer under the
relevant workers’ compensation regime. Each HollyFrontier Group Member shall
cause its workers’ compensation and employers liability insurers to waive their
rights of subrogation against the Partnership Group. The compensation paid by
any Partnership Group Member to the HollyFrontier Group includes amounts
intended for the purchase of the workers compensation coverage required by this
paragraph. The HollyFrontier Group shall provide to each Partnership Group
Member a certification or other evidence of its compliance with this paragraph.

(b) The HollyFrontier Group may elect to self-insure all or any part of the
insurance requirements set forth in Section 7.01(a) above to the extent allowed
by Applicable Law. If the HollyFrontier Group elects to self-insure, then the
HollyFrontier Group shall respond to any insurance claim, with regard to waiving
rights of subrogation against the Partnership Group, in the same manner as a
commercial market insurance policy that waived subrogation rights against the
Partnership Group would have responded to such insurance claim.

Section 7.02 Cost Reimbursement. Insurance as required in Section 7.01 hereof
shall be a reimbursable cost pursuant to the Accounting Procedures.

Section 7.03 Required Contractor Coverage. The HollyFrontier Group shall require
all contractors and subcontractors employed by them in performing and/or
providing Services hereunder to procure and maintain: (i) workers’ compensation
insurance or similar insurance, including all such insurance as may be required
by Applicable Laws; (ii) employers’ liability insurance; (iii) commercial
general liability insurance; and (iv) any other insurance that may be necessary
or advisable, in each case, in amounts and with such terms as are reasonable and
consistent with industry practice and as may be specified in writing by the
Partnership Group. Further, the HollyFrontier Group shall require such
contractors and subcontractors to cause their workers’ compensation and
employers’ liability insurance insurers to waive their rights of subrogation
against the Partnership Group, and to name the Partnership Group as an
additional insured under any commercial general liability and or other
appropriate insurance policies carried by such contractors and subcontractors.

ARTICLE VIII

Term and Termination

Section 8.01 Term. Unless terminated in accordance with Section 8.02,
Section 8.03 or Section 8.04 below, this Agreement shall commence on the date
hereof and continue until the earlier of (a) the mutual agreement of the Parties
to terminate this Agreement or (b) the termination of the Omnibus Agreement. In
addition, the applicable Parties may terminate specific Services provided under
this Agreement in the event the Throughput Agreement related to the Assets for
which such Services are performed or provided is terminated in accordance with
its terms.

 

6



--------------------------------------------------------------------------------

Section 8.02 Termination by the Partnership Group. The applicable Partnership
Group Member shall have the right to terminate this Agreement immediately upon
the Bankruptcy of the applicable HollyFrontier Group Member; provided that such
Partnership Group Member shall deliver to such HollyFrontier Group Member notice
of any such termination, which shall include a reasonably detailed description
of the basis therefor. Any specific Service may be terminated by a Partnership
Group Member in accordance with Section 3.05 or upon thirty (30) days’ prior
written notice to the applicable HollyFrontier Group Member.

Section 8.03 Termination by the HollyFrontier Parties. The applicable
HollyFrontier Group Member shall have the right to terminate this Agreement or
any Services provided hereunder: (i) immediately upon the Bankruptcy of the
applicable Partnership Group Member or (ii) on thirty (30) days’ prior written
notice upon the occurrence of a Change of Control of the applicable Partnership
Group Member. Notwithstanding the foregoing, if the Partnership ceases to
Control, directly or indirectly, any Partnership Group Member, then the
HollyFrontier Group shall have the right to terminate this Agreement with
respect to any Services provided to such Partnership Group Member.

Section 8.04 Right of Termination by Either Party. Any Party may terminate this
Agreement upon prior written notice to the other Party if the other Party is in
Material Default of any of its obligations under this Agreement; and

(a) the non-defaulting Party gives prior written notice of such Material Default
to the defaulting Party, which notice shall set forth in reasonable detail the
facts and circumstances of such Material Default; and

(b) the defaulting Party fails to cure the Material Default within twenty
(20) Business Days from receipt by the defaulting Party of the written notice.

Section 8.05 Effect of Termination. The termination of this Agreement shall not
relieve any Party of its obligations to pay amounts of money due hereunder which
accrued prior to such termination. Upon termination, the applicable
HollyFrontier Group Member shall promptly make available for review and copying
by the applicable Partnership Group Member its then existing books and records
relating to the Assets.

ARTICLE IX

Notices

Any notice or other communication given under this Agreement shall be in writing
and shall be delivered in accordance with the requirements for notices set forth
in the Omnibus Agreement.

ARTICLE X

Applicable Law

REGARDLESS OF THE PLACE OF CONTRACTING, PLACE(S) OF PERFORMANCE, OR OTHERWISE,
THE PROVISIONS OF THIS AGREEMENT AND ALL AMENDMENTS, MODIFICATIONS, ALTERATIONS
OR SUPPLEMENTS HERETO SHALL BE GOVERNED AND INTERPRETED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF WHERE THE SERVICES ARE PERFORMED, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAW OR ANY OTHER PRINCIPLE THAT MIGHT REFER THE
GOVERNANCE OR INTERPRETATION OF THIS AGREEMENT TO THE LAW OF ANOTHER
JURISDICTION.

 

7



--------------------------------------------------------------------------------

ARTICLE XI

Disputes Between the Parties

Section 11.01 Dispute Resolution. Subject to Article VIII, any Dispute arising
out of or in connection with this Agreement, including any question regarding
the existence, validity or termination of this Agreement, shall be exclusively
resolved in accordance with Article VIII of the Omnibus Agreement.

Section 11.02 Performance During Disputes. Pending resolution of any Dispute
between the Parties, the Parties shall continue to perform in good faith their
respective obligations under this Agreement based upon the last agreed
performance demonstrated prior to the Dispute.

ARTICLE XII

General Provisions

Section 12.01 Assignability. This Agreement shall inure to the benefit of and
shall be binding upon the Parties and their respective successors and assigns;
provided, however, that neither this Agreement nor any of the rights, benefits
or obligations hereunder shall be assigned, by operation of applicable law or
otherwise, by any Party without the prior written consent of the other Parties,
which consent shall not be unreasonably withheld; provided, however that each
Party may assign its rights and obligations hereunder to an Affiliate without
the consent of any other Party. Except as provided for herein, nothing in this
Agreement is intended to confer any rights, benefits or obligations upon any
Person other than the Parties and their permitted respective successors and
assigns.

Section 12.02 Further Assurances. The Parties shall execute such additional
documents and shall cause such additional actions to be taken as may be required
or, in the judgment of any Party, be necessary or desirable, to effect or
evidence the provisions of this Agreement and the transactions contemplated
hereby.

Section 12.03 Compliance with Laws. This Agreement is in all respects subject to
all Applicable Laws. The Parties shall at all times comply with all Applicable
Laws in the performance of this Agreement.

Section 12.04 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any Applicable Law or public
policy, all other terms and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any Party hereto. Upon such determination that any term or other
provision is invalid, illegal, or incapable of being enforced, the Parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in an acceptable
manner in order that the transactions contemplated hereby are consummated as
originally contemplated to the greatest extent possible.

Section 12.05 Waiver. To be effective, any waiver of any right under this
Agreement must be in writing and signed by a duly authorized officer or
representative of the Party bound thereby.

Section 12.06 Entire Agreement. This Agreement, together with all the Exhibits
attached hereto, constitutes the entire agreement of the Parties with respect to
the subject matter hereof as applicable to such Party and supersedes all prior
agreements and undertakings, both written and oral, between any of the Parties
with respect to the subject matter hereof.

Section 12.07 Amendment. This Agreement may not be amended or modified except by
an instrument in writing signed by, or on behalf of, each of the Parties hereto.

 

8



--------------------------------------------------------------------------------

Section 12.08 Counterparts. This Agreement may be executed in one or more
counterparts, and by the Parties hereto in separate counterparts, each of which
when executed shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.

Section 12.09 Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring a Party by virtue of the authorship of any of the
provisions of this Agreement.

Section 12.10 Headings. The Article and Section headings used in this Agreement
have been inserted only for convenience to facilitate reference and they shall
not be determinative in construing the meaning, interpretation or application of
any Article or Section.

Section 12.11 Exhibits. The Exhibits referred to herein are attached hereto and
by this reference are incorporated herein and made a part hereof. In the event
there is any conflict between this Agreement and an Exhibit, the provisions of
this Agreement shall be deemed controlling.

Section 12.12 Binding Effect. This Agreement will be binding upon, and will
inure to the benefit of, the Parties and their respective successors, permitted
assigns and legal representatives.

Section 12.13 Cooperation. The Parties acknowledge that they are entering into a
long-term arrangement in which the cooperation of the parties will be required.
If, during the term of this Agreement, changes in the operations, facilities or
methods of any HollyFrontier Group Member or any Partnership Group Member will
materially benefit one of them without detriment to the other, the Parties
commit to each other to make reasonable efforts to cooperate and assist each
other.

Section 12.14 No Third Party Beneficiaries. No Person not a Party to this
Agreement will have any rights under this Agreement as a third party beneficiary
or otherwise, including, without limitation, any HEP Seconded Employee. In
furtherance but not in limitation of the foregoing: (i) nothing in this
Agreement shall be deemed to provide any HEP Seconded Employee with a right to
continued Secondment or employment; and (ii) nothing in this Agreement shall be
deemed to constitute an amendment to any benefit plan or limit in any way the
right of the Parties to amend, modify or terminate, in whole or in part, any
benefit plan which may be in effect from time to time.

[Signature page follows.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
duly authorized officers as of the date first set forth above.

 

HOLLYFRONTIER GROUP: HOLLYFRONTIER PAYROLL SERVICES, INC. FRONTIER REFINING LLC
FRONTIER EL DORADO REFINING LLC By:  

/s/ Michael C. Jennings

Name:   Michael C. Jennings Title:   CEO and President PARTNERSHIP GROUP: HOLLY
LOGISTIC SERVICES, L.L.C. HOLLY ENERGY PARTNERS – OPERATING, L.P. CHEYENNE
LOGISTICS LLC EL DORADO LOGISTICS LLC By:  

/s/ Bruce R. Shaw

Name:   Bruce R. Shaw Title:   President

 

10



--------------------------------------------------------------------------------

Exhibit A

to

Services and Secondment Agreement

 

 

Defined Terms

“Accounting Procedures” has the meaning set forth in Section 3.01.

“Affiliate” has the meaning set forth in the Partnership Agreement.

“Agreement” has the meaning set forth in the Preamble.

“Allocation Methodology” has the meaning set forth in Exhibit D.

“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
judgment, rule of law, order, decree, permit, approval, concession, grant,
franchise, license, agreement, requirement, or other governmental restriction or
any similar form of decision of, or any provision or condition of any permit,
license or other operating authorization issued under any of the foregoing by,
or any determination by any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect and in each case as amended (including, without limitation, all of the
terms and provisions of the common law of such Governmental Authority), as
interpreted and enforced at the time in question.

“Assets” means the Cheyenne Assets and the El Dorado Assets, collectively, and
such assets as are identified on Exhibit C, as amended from time to time.

“Bankruptcy” means, with respect to any Person, that: (i) files a petition or
otherwise commences, authorizes or acquiesces in the commencement of a
proceeding or cause of action under any bankruptcy, insolvency, reorganization
or similar applicable law, or has any such petition filed or commenced against
it which is not withdrawn or dismissed within thirty (30) Days, (ii) makes a
general assignment or any general arrangement for the benefit of creditors,
(iii) otherwise becomes bankrupt or insolvent (however evidenced) or (iv) has a
liquidator, administrator, receiver, trustee, conservator or similar official
appointed with respect to it or any substantial portion of its property or
assets which is not withdrawn or dismissed within thirty (30) Days.

“Business Day” means any day except for Saturday, Sunday or a legal holiday in
the State of Texas.

“Change of Control” has the meaning set forth in the Omnibus Agreement.

“Cheyenne Assets” means the terminalling, transportation and storage assets
located at the Cheyenne Refinery and identified on Exhibit C.

“Cheyenne Logistics” has the meaning set forth in the Preamble.

“Cheyenne Refinery” means that certain petroleum refinery owned by Frontier
Refining in Cheyenne, Wyoming.

“Claim” means any existing or threatened future claim, demand, suit, action,
investigation, proceeding, governmental action or cause of action of any kind or
character (in each case, whether civil,

 

A-1



--------------------------------------------------------------------------------

criminal, investigative or administrative), known or unknown, under any theory,
including those based on theories of contract, tort, statutory liability, strict
liability, employer liability, premises liability, products liability, breach of
warranty or malpractice.

“Control” has the meaning set forth in the Omnibus Agreement.

“Damages” has the meaning set forth in Section 6.01.

“Dispute” means any dispute or difference that arises between two or more
Parties in connection with or arising out of this Agreement (including, any
dispute as to the termination or invalidity of this Agreement or any provision
of it).

“El Dorado Assets” means the terminalling, transportation and storage assets
located at the El Dorado Refinery and identified on Exhibit C.

“El Dorado Logistics” has the meaning set forth in the Preamble.

“El Dorado Refinery” means that certain petroleum refinery owned by Frontier El
Dorado in El Dorado, Kansas.

“Force Majeure” has the meaning set forth in the Omnibus Agreement.

“Frontier El Dorado” has the meaning set forth in the Preamble.

“Frontier Refining” has the meaning set forth in the Preamble.

“GAAP” means United States generally accepted accounting principles.

“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.

“HEP” has the meaning set forth in the Recitals.

“HEP Entity” has the meaning set forth in the Recitals.

“HEP Seconded Employee Expenses” has the meaning set forth in Exhibit D.

“HEP Seconded Employees” has the meaning set forth in Section 2.01.

“HollyFrontier Group” has the meaning set forth in the Preamble.

“HollyFrontier Group Member” means any member of the HollyFrontier Group.

“Holly GP” has the meaning set forth in the Preamble.

“HPS” has the meaning set forth in the Preamble.

 

A-2



--------------------------------------------------------------------------------

“Master Site Services Agreement” means that certain Master Site Services
Agreement dated as of the date hereof between the HollyFrontier Group, and
certain of their Affiliates, and Cheyenne Logistics and El Dorado Logistics and
certain of their Affiliates.

“Material Default” means: (i) the failure of a Party to pay the applicable Party
any money payable by that Party within ten (10) Business Days after demand
therefor, except a failure related to a bona fide business dispute about the
amount of such payment or the liability for such payment, or (ii) the failure of
a Party to perform its material obligations under this Agreement, which is not
cured to the reasonable satisfaction of the applicable other Party within thirty
(30) days after the date the Party receives notice that such obligation has not
been performed, except when excused by Force Majeure or by some other provision
of this Agreement, and except a failure related to a bona fide dispute about any
obligation.

“Omnibus Agreement” shall mean the Twelfth Amended and Restated Omnibus
Agreement, dated as of January 1, 2015, as may be further amended from time to
time, by and among HollyFrontier Corporation, a Delaware corporation, the other
Holly Entities (as defined in the Omnibus Agreement and listed on the signature
pages thereto), Holly Energy Partners, L.P., a Delaware limited partnership, and
the other Partnership Entities (as defined in the Omnibus Agreement and listed
on the signature pages thereto), as the same may be amended, modified or
supplemented from time to time.

“Parties” means the Partnership Group and the HollyFrontier Group, collectively.

“Partnership” has the meaning set forth in the Preamble.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of HEP, dated as of July 13, 2004, as amended and as may be
further amended from time to time, by and among HEP Logistics Holdings, L.P., a
Delaware limited partnership, and Holly Corporation, a Delaware corporation,
together with others who become Partners (as defined in the Partnership
Agreement).

“Partnership Group” has the meaning set forth in the Preamble.

“Partnership Group Member” means any member of the Partnership Group.

“Party” means any Partnership Group Member or any HollyFrontier Group Member,
individually.

“Period of Secondment” has the meaning set forth in Section 2.01.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization association,
government agency or political subdivision thereof or other entity.

“Prudent Industry Practice” has the meaning set forth in the Omnibus Agreement.

“Secondment” has the meaning set forth in Section 2.01.

“Services” has the meaning set forth in Section 2.01.

“Throughput Agreement” means an agreement whereby Frontier El Dorado or Frontier
Refining (or their Affiliates) agrees to terminal, transport or store crude oil
or refined petroleum products on, in or at the Assets, as such agreement may be
amended, modified or superceded from time to time.

 

A-3



--------------------------------------------------------------------------------

Exhibit B

to

Services and Secondment Agreement

 

 

Interpretation

As used in this Agreement, unless a clear contrary intention appears:

(a) any reference to the singular includes the plural and vice versa, any
reference to natural persons includes legal persons and vice versa, and any
reference to a gender includes the other gender;

(b) the words “hereof”, “herein”, and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement;

(c) any reference to Articles, Sections and Exhibits are, unless otherwise
stated, references to Articles, Sections and Exhibits of or to this Agreement
and references in any Section or definition to any clause means such clause of
such Section or definition. The headings in this Agreement have been inserted
for convenience only and shall not be taken into account in its interpretation;

(d) reference to any agreement (including this Agreement), document or
instrument means such agreement, document, or instrument as amended, modified or
supplemented and in effect from time to time in accordance with the terms
thereof and, if applicable, the terms of this Agreement;

(e) the Exhibits hereto form an integral part of this Agreement and are equally
binding therewith. Any reference to “this Agreement” shall include such
Exhibits;

(f) references to a Person shall include any permitted assignee or successor to
such Party in accordance with this Agreement and reference to a Person in a
particular capacity excludes such Person in any other capacity;

(g) if any period is referred to in this Agreement by way of reference to a
number of days, the days shall be calculated exclusively of the first and
inclusively of the last day unless the last day falls on a day that is not a
Business Day in which case the last day shall be the next succeeding Business
Day;

(h) the use of “or” is not intended to be exclusive unless explicitly indicated
otherwise;

(i) references to “$” or to “dollars” shall mean the lawful currency of the
United States of America; and

(j) the words “includes,” “including,” or any derivation thereof shall mean
“including without limitation” or “including, but not limited to.”

 

B-1



--------------------------------------------------------------------------------

Exhibit C

to

Services and Secondment Agreement

 

 

Services

The HollyFrontier Group shall provide HEP Seconded Employees to the Partnership
Group to perform operational and maintenance activities related to the following
assets that are owned (in whole or in part) or leased by any Partnership Group
Member, or with respect to which any Partnership Group Member has the right or
obligation to operate and/or maintain, at each of the following refinery
locations:

Cheyenne Refinery (the “Cheyenne Assets”)

Storage tanks, propane loading spots and crude oil LACTS located at or
comprising any part of the Cheyenne Refinery and the piping and valves
associated with the tank farm that are directly connected to the Partnership
Group’s storage tanks at the Cheyenne Refinery.

El Dorado Refinery (the “El Dorado Assets”)

Storage tanks located at or comprising any part of the El Dorado Refinery, the
valves and piping located in the tank farm area that are directly connected to
the Partnership Group’s storage tanks at the El Dorado Refinery and piping at
the El Dorado Refinery connected to the Nustar and Magellan pipeline.

 

C-1



--------------------------------------------------------------------------------

Exhibit D

to

Services and Secondment Agreement

 

 

Accounting Procedures

This Exhibit shall govern the Accounting Procedures with regard to the billing
and/or reimbursement of costs and expenses incurred by the HollyFrontier Group
in connection with the HEP Seconded Employees pursuant to the Agreement. These
Accounting Procedures shall be in effect until replaced or modified by mutual
agreement of the Parties.

 

1. General Provisions

 

  (a) Statements and Billings. The HollyFrontier Group shall record the
Partnership Group’s financial transactions resulting from this Agreement in its
financial system and allow the Partnership Group reasonable access to such
records in that system.

 

  (b) Payments by the Partnership Group. The Partnership Group shall pay all
costs and expenses incurred by the HollyFrontier Group in accordance with
Section 3.03 of the Agreement. Notwithstanding anything to the contrary in this
Agreement, the HollyFrontier Group shall only look to the Partnership Group
Member that owns the applicable Assets for which such costs and expenses were
incurred for payment.

 

  (c) Adjustments. Except as otherwise provided in the Agreement, the payment of
any such bills shall not prejudice the right of the Partnership Group to protest
or question the correctness or appropriateness thereof; provided, however, that
all bills and statements rendered to the Partnership Group during any calendar
year shall conclusively be presumed to be true and correct after twelve
(12) months following the end of any such calendar year, unless prior to the end
of said twelve (12) month period the Partnership Group takes written exception
thereto and makes a claim against the HollyFrontier Group for adjustment.

 

  (d) Financial Records. The HollyFrontier Group shall maintain accurate books
and records in accordance with GAAP.

 

  (e) No Duplication. It is the intent of the Parties that any amounts billed to
the Partnership Group under this Agreement shall be without duplication of
amounts billed to the Partnership Group under the Omnibus Agreement, the Master
Site Services Agreement and other agreements between the Parties.

 

2. HEP Seconded Employee Expenses. Subject to the Allocation Methodology (as
defined below), the Partnership Group shall be required to provide reimbursement
for each month during the Period of Secondment for all costs and expenses
incurred for such month for the HEP Seconded Employees, including the following
(collectively, the “HEP Seconded Employee Expenses”):

 

  (a) Salary and wages (including payroll and withholding taxes associated
therewith);

 

  (b) Cash bonuses;

 

  (c) Costs of matching and other 401(k) contributions;

 

D-1



--------------------------------------------------------------------------------

  (d) Any cash expense associated with any deferred compensation plan;

 

  (e) Vacation, sick leave, personal leave, maternity leave and any other
federal or state mandated leave;

 

  (f) Healthcare coverage, including medical, dental, vision and prescription
drug coverage;

 

  (g) Flexible benefits plan, including medical care and dependent care expense
reimbursement programs;

 

  (h) Short-term disability benefits and long-term disability insurance
premiums;

 

  (i) Workers’ compensation insurance;

 

  (j) Premiums for life insurance, accidental death and dismemberment insurance
and any other insurance provided to the HEP Seconded Employees by the
HollyFrontier Group;

 

  (k) The vesting of any long-term incentive awards, whether granted before or
during the Period of Secondment;

 

  (l) Termination costs;

 

  (m) Business travel expenses and other business expenses reimbursed in the
normal course by the HollyFrontier Group;

 

  (n) Any other employee benefit or compensation arrangement customarily
provided to all employees by the HollyFrontier Group for which the HollyFrontier
Group incurs costs with respect to HEP Seconded Employees; and

 

  (o) Any sales taxes imposed upon the provision of any taxable services
provided under this Agreement; provided, however, that the Parties contemplate
that the services provided pursuant to this Agreement are not taxable services
for sales and use tax purposes.

When it is not reasonably practicable to determine the amount of any such costs
or expense described above, the Parties shall mutually agree on the method of
determining or estimating such cost or expense. If the actual amount of any cost
or expense, once known, varies from the estimate used for billing purposes
hereunder, the difference, once determined, shall be reflected as either a
credit or additional charge in the next monthly invoice issued by the
HollyFrontier Group, or in such manner as may otherwise be agreed between the
Parties.

 

3. Allocation Methodology. The HollyFrontier Group shall bill the Partnership
Group for the HEP Seconded Employee Expenses in accordance with the following
allocation methodology (“Allocation Methodology”):

The HollyFrontier Group and the Partnership Group will maintain a schedule
reflecting whether each HEP Seconded Employee shall be billed based on the
(a) percentage of time such HEP Seconded Employee provides Services to the
Partnership Group in relation to the Assets or (b) time such HEP Seconded
Employee actually spends providing Services to the Partnership Group in relation
to the Assets.

 

D-2



--------------------------------------------------------------------------------

The HollyFrontier Group will use commercially reasonable efforts to maintain an
allocation schedule reflecting the employee costs for each HEP Seconded Employee
based on either the (a) percentage of time such HEP Seconded Employee provides
Services to the Partnership Group in relation to the Assets or (b) time such HEP
Seconded Employee actually spends providing Services to the Partnership Group in
relation to the Assets. The Partnership Group has the right to review and
dispute the allocation schedule prior to paying the HEP Seconded Employee
Expenses to the HollyFrontier Group.

 

4. Direct Costs. The HollyFrontier Group shall be entitled to reimbursement for
direct costs, including, but not be limited to, the following: (a) fees and
expenses associated with providing other Persons such as consultants and
professionals, and service or other organizations, (b) cost of workers’
compensation insurance premiums paid or allocated for the HEP Seconded Employees
performing Services under this Agreement, not to exceed state manual rates for
such insurance on a guaranteed cost basis and charged as an amount per $100 of
payroll, and (c) any other expenditure not covered or dealt with in the
foregoing provisions, and that is incurred by the HollyFrontier Group in the
necessary and proper conduct of the Services, and that may be captured and
billed to the Partnership Group on a direct cost basis.

 

D-3



--------------------------------------------------------------------------------

Exhibit E-1

to

Services and Secondment Agreement

 

 

Seconded Employee Positions – El Dorado

 

  1. Refinery Manager

 

  2. Operations

 

  3. Oil Movements

 

E-1



--------------------------------------------------------------------------------

Exhibit E-2

to

Services and Secondment Agreement

 

 

Seconded Employee Positions – Cheyenne

 

  1. Refinery Manager

 

  2. Operations

 

  3. Oil Movements

 

E-1